Citation Nr: 0414514	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 based on 
hypothetical entitlement to a total disability rating for a 
continuous period of at least 10 years prior to death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1942 to April 
1947.  He died in January 1999.  The appellant is his 
surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Oakland, California, and 
Portland, Oregon, Regional Offices (RO).  In a decision of 
March 2000, the RO in Oakland denied service connection for 
the cause of the veteran's death.  The claims file was 
transferred to Portland in December 2000.  In a decision of 
April 2001, the Portland RO denied entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318.  A hearing was held in 
June 2002 in Portland, Oregon before the undersigned Member 
of the Board.  In December 2002, the Board requested an 
opinion from a Veterans Health Administration (VHA) medical 
expert.  Such an opinion was provided in March 2003.  The 
Board  remanded the case for additional procedural 
development under the Veterans Claims Assistance Act in July 
2003.  

The Board notes that the issue pertaining to compensation 
under 38 U.S.C.A. § 1318 previously could not be resolved due 
to a temporary stay on processing appeals relating to such 
claims where the decision would require a hypothetical 
determination of eligibility.  The stay on adjudication of 
such claims has since been lifted.  The Board finds that 
additional development is required with respect to the claim 
for benefits under 38 U.S.C.A. § 1318.  Accordingly, that 
issue is the subject of a remand order located at the end of 
this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The evaluation of the claim does not involve a question 
of medical complexity or controversy.

3.  During his lifetime, the veteran established service 
connection for pulmonary tuberculosis, rated as 
noncompensably disabling.

3.  The veteran died on January [redacted], 1999, at the age of 84 
years due to the immediate cause of cardiac arrest which was 
due to coronary artery disease.  

4.  Coronary artery disease was not present during service or 
manifested within one year after service.

5.  The death was not proximately due to or the result of the 
service-connected pulmonary tuberculosis.


CONCLUSIONS OF LAW

1.  A medical opinion from an independent medical expert is 
not warranted.  38 U.S.C.A. § 7109 (West 2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is the veteran's surviving spouse.  She seeks 
service connection for the cause of the veteran's death.  She 
asserts that the veteran's service-connected pulmonary 
tuberculosis caused or contributed to his death.  She states 
that the pulmonary tuberculosis hastened his death.  She also 
suggests that the tuberculosis could have caused an aneurysm.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter from the 
RO dated in July 2003, provided the appellant with a specific 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter advised her of the 
documentation which had been considered by the RO, and that 
the VA was responsible for getting relevant records from any 
Federal Agency.  She was further advised that the VA would 
make reasonable efforts to get any records not held by a 
Federal agency, such as records from private doctors.  She 
was instructed that she would have to give enough information 
about the records to allow the VA to request them.  The 
letter further explained what the evidence must show to 
support a claim for DIC.    

The Board also notes that the RO also supplied the appellant 
with the applicable regulations in the SOC and SSOC.  The 
statement of the case of October 2001 included a summary of 
all of the specific items of evidence which had been 
considered, the adjudicative actions which had been 
performed, and the pertinent laws and regulations including 
those pertaining to service connection for cause of death 
such as 38 C.F.R. §  3.312.  The basic elements for 
establishing service connection for the cause of death have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The SOC 
also contained an explanation of the reasons and bases for 
the decision denying the claim for service connection for the 
cause of death.  The SOC also included the VCAA implementing 
regulation 38 C.F.R. § 3.159 (Department of Veterans Affairs 
assistance in developing claims).  Based on the foregoing, 
the Board finds that the VA has fully satisfied the duty to 
inform the appellant.

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to when the appellant received her VCAA duty to assist 
letter.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

In the present case, the appellant appeals a decision of 
March 2000.  Only after that rating action was promulgated 
did the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand the case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the recent transfer of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant submitted some additional items of evidence which 
were then considered by the RO in an SSOC of February 2004.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's available service medical 
records, his post service treatment records, and a copy of 
his death certificate.  The appellant has had a hearing.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  

The representative has requested an advisory/independent 
medical opinion.  Under 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 3.328, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  The Board finds, however, that 
evaluation of the present claim does not involve a question 
of medical complexity or controversy.  The VA opinion which 
has already been obtained is sufficient to evaluate the issue 
on appeal.  Accordingly, a medical opinion from an 
independent medical expert is not warranted.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for disability 
shown to be proximately due to or the result of a service-
connected disorder.  See 38 C.F.R. § 3.310(a). 

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The veteran's service medical records show that he was 
hospitalized for treatment of tuberculosis after an X-ray 
taken in December 1945 revealed the presence of that disease.  
A service record dated in December 1946 shows that the 
veteran appeared before a Naval Retiring Board; that he was 
found to be incapacitated for active service by reason of 
tuberculosis, pulmonary, reinfection, active, minimal; and 
that his incapacity was permanent.  

During his lifetime, the veteran received military retirement 
pay rather than VA compensation.  In a decision of February 
1948, the RO granted service connection for treatment 
purposes.  In May 1997, the veteran submitted an application 
for compensation.  The RO obtained his medical treatment 
records, including a record from Dan W. Tsoi, M.D., dated in 
September 1996 which reflected that the veteran had been a 
heavy smoker, but quit in 1992.  The report of a pulmonary 
tuberculosis examination conducted by the VA in May 1998 
reflects that the diagnosis was inactive pulmonary 
tuberculosis.  The examiner stated that there were no 
residuals other than a granulomatous process in the right 
apex.  

The veteran's death certificate indicates that he died on 
January [redacted], 1999, at the age of 84 years as a result of 
cardiac arrest due to coronary artery disease.  Other 
significant conditions listed as contributing to death were a 
cerebrovascular accident and pulmonary disease.  The death 
certificate contains no indication that the cause of death 
was related to service.  

In March 1999, a VA physician stated that the veteran's 
service-connected pulmonary tuberculosis on VA examination 
was considered arrested and inactive by current X-rays, and 
he found that the pulmonary tuberculosis did not materially 
or substantially contribute to death.  The opinion did not 
contain any further information.

In support of her claim, the appellant has presented opinions 
from the veteran's physician, Dan W. Tsoi, M.D.  For example, in 
a letter dated in October 1999, Dr. Tsoi stated that he thought 
that if the veteran's records were reviewed carefully, there 
would be no question that the veteran had chronic severe 
pulmonary disease which contributed to and hastened his demise.  
In a letter dated in December 2000, Dr. Tsoi further stated that 
he believed that the veteran's pulmonary disease was definitely 
connected to the pulmonary tuberculosis that he suffered from and 
was treated for in 1945 and 1947.  He commented that he believed 
that pulmonary tuberculosis predisposes future pulmonary 
pathology.  

After reviewing the records in the claims file, during and 
after service, the Board requested medical opinions as to the 
following questions:

1.  Is there an etiological nexus between the veteran's 
service-connected pulmonary tuberculosis and his death?

2.  If you answer to the foregoing question is "no", 
then please comment regarding the opinions from Dr. Tsoi.

Such an opinion was prepared in March 2003.  The VA physician 
reviewed the claims file, and noted the opinions from Dr. 
Tsoi.  The VA physician further noted that the veteran died 
in 1999 at age 84 due to cardiac arrest form coronary artery 
disease.  He also noted that the veteran had been 31 years 
old and asymptomatic when a density in the right upper lobe 
was noted on routine chest X-ray in December 1945.  The 
physician offer the following opinion:

Opinion:  Based on the evidence presented in the 
chart, the patient is likely to have [had] healed 
granulomatous disease of the right upper lobe, 
quite possibly due to inactive/healed tuberculosis.  
Based on multiple CXR reports, it appears that the 
amount of residual damage from the original apical 
disease was small.  Patients with small healed 
lesions have no functional incapacity.  Although it 
is possible for healed tuberculosis to predispose 
to further lung disease, this applies mostly to 
anatomical distortions yielding chronic 
bronchiectasis, recurrent atelectasis and/or 
broncholiths formation.  The fact that the patient 
had no cavitary disease to start with and in the 
absence of large calcified mediastinal lymph nodes, 
such diagnoses were most unlikely to develop.  
Furthermore, the chart contains no evidence to 
support these diagnoses which are otherwise easy to 
diagnose.  Tuberculosis may also reactivate, should 
the patient become immunocompromised.  Again, there 
is no evidence that the patient was 
immunocompromised or suffered from active 
tuberculosis at the time of death.  

Conclusion:  Healed right upper lobe disease, 
possibly healed inactive tuberculosis, did not 
materially or substantially contribute to the 
patient's death.  

In reviewing the evidence which is of record, the Board notes 
that the veteran's service medical records fail to show that 
the cardiovascular disease which was noted on the death 
certificate was present during service.  There is also no 
evidence that it was manifested within one year after 
separation from service.  

With respect to the contention that the death was secondary 
to the service-connected tuberculosis, the Board notes that 
the evidence includes the death certificate.  The records do 
not, however, give an opinion linking the veteran's service-
connected disorder and his death.  

The pertinent evidence on this issue consists of the opinion 
by Dr. Tsoi and the VA opinion, including the opinion of 
March 2003.  The Board concludes that the opinion by the VA 
physician has greater credibility than the opinion by Dr. 
Tsoi.  The VA opinion provides a fuller explanation of the 
basis of the opinion, and it was based on complete review of 
the entire claims file.  

The Board also notes that, with respect to the appellant's 
contention that tuberculosis caused an aneurysm, there is no 
competent medical evidence that the veteran had an aneurysm 
or that an aneurysm caused the veteran's death.  The 
appellant has presented a copy of an article pertaining to 
scientific studies as to the possible relationship between 
tuberculosis and aneurysms.  The Board notes, however, that 
these are studies which pertained to persons other than the 
veteran.  Therefore, the articles cannot be said to contain 
medical opinion demonstrating that the veteran's death was 
related to his service-connected disability.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  

In summary, the evidence shows that the cardiovascular 
disease which resulted in the veteran's death was not present 
during service or manifested within one year after service.  
Moreover, the weight of the medical evidence shows no 
relationship between the service-connected tuberculosis 
disorder and the veteran's death.  Accordingly, the Board 
concludes that a service-connected disability did not cause 
or contribute substantially or materially to cause the 
veteran's death.  




ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The Board deferred review of the issue regarding DIC under 
38 U.S.C.A. § 1318 pending review of applicable regulations 
by the United States Court of Appeals for the Federal 
Circuit.  The stay on adjudication of such claims has since 
been lifted.  

The appellant contends that the RO made a mistake by denying 
entitlement to DIC based on entitlement of the veteran to a 
total disability rating for a continuous period of at least 
10 years prior to death.  A VA rating for treatment purposes 
dated in February 1948 indicates that the "evidence of 
record discloses that the veteran would be entitled to 
receive compensation for a service-connected disability 
received in line of duty except for the fact that he is in 
receipt of retirement pay."  A VA rating sheet dated in 
September 1950, apparently also issued for VA treatment 
purposes, indicates that the service connected disability was 
30 percent or more disabling.

In May 1997, the veteran submitted a claim for VA 
compensation.  In a decision of August 1997, the RO assigned 
a noncompensable disability rating for compensation purposes.  
The noncompensable rating was confirmed in a decision of June 
1998.

As an alternative to establishing service connection for the 
cause of the veteran's death, a surviving spouse may 
establish entitlement to DIC in the same manner as if the 
veteran's death were service connected where it is shown that 
the veteran's death was not caused by his own willful 
misconduct and he was in receipt (or but for receipt of 
military retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability rated totally disabling if: (1) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

The implementing regulation pertaining to claims for DIC 
under 38 U.S.C.A. § 1318 was revised during the course of 
this appeal.  The prior version of § 3.22 had stated that DIC 
benefits would be provided when a veteran "was in receipt of 
or for any reason . . . was not in receipt of but would have 
been entitled to receive compensation at the time of death."  
38 C.F.R. § 3.22(a)(2) (1999) (emphases added).  The revised 
regulation replaced this broad permissive statement with 
seven enumerated exceptions.  38 C.F.R. § 3.22.  The revised 
38 C.F.R. § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining the "entitled to receive" language as follows:

"entitled to receive" means that at the time of 
death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because: 
(1) VA was paying the compensation to the 
veteran's dependents; 
(2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an 
indebtedness of the veteran; 
(3) The veteran had applied for compensation but 
had not received total disability compensation due 
solely to clear and unmistakable error in a VA 
decision concerning the issue of service 
connection, disability evaluation, or effective 
date; 
(4) The veteran had not waived retired or 
retirement pay in order to receive compensation; 
(5) VA was withholding payments under the 
provisions of 10 U.S.C. 1174(h)(2); 
(6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran 
was otherwise entitled to continued payments based 
on a total service-connected disability rating; or 
(7) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable 
under 38 U.S.C. 5309. 
38 C.F.R. § 3.22(b) (2000) (emphasis added).

The January 2000 revision of sections 3.22 were not 
"substantive" changes.  Rather, the changes made to these 
sections were part of an "interpretive rule" reflecting the 
Secretary's conclusion that VA has never been authorized, or 
had the authority, under section 1318 to award DIC benefits 
where the veteran merely had hypothetical, as opposed to 
actual, entitlement to compensation.  See 65 Fed. Reg. 3388-
3392 (Jan. 21, 2000).  The appellant and her representative 
must be afforded an opportunity to argue the merits of her 
case under these revised regulations.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as to 
the information and evidence necessary to 
substantiate the claim and should indicate 
which portion of any such information or 
evidence is to be provided by the claimant 
and which portion, if any, the VA will 
attempt to obtain on behalf of the 
claimant.

2.  Thereafter, the RO should 
readjudicate the appellant's claim under 
the revised version of 38 C.F.R. § 3.22.  
If the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the SSOC should contain all 
of the new laws and regulations 
applicable to the appellant's claim.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



